Citation Nr: 0100675	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  96-22 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
rash.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disorder 
manifested by chronic neck and head pain.

3.  Determination of a proper initial disability rating for 
sinusitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
The veteran, who had active service from May 1968 to May 
1994, appealed those decisions.

In November 2000, the Board received correspondence from the 
veteran indicating that he sought a higher evaluation for his 
service connected left shoulder disability.  The veteran also 
stated that he was seeking an increased evaluation for 
hearing loss.  The RO has not adjudicated a claim for an 
increased evaluation for a left shoulder disability since 
June 1998.  An RO hearing officer granted service connection 
for bilateral hearing loss in February 1998.  Thus, these 
claims are referred to the RO for necessary action.

Finally, the Board has characterized the veteran's claim for 
service connection for a disorder manifested by chronic neck 
and head pain as based upon the submission of new and 
material evidence.  In this respect, the veteran was informed 
of an April 1995 rating decision that denied service 
connection in May 1995.  The RO received a notice of 
disagreement on this issue in March 1996, and a statement of 
the case was issued in November 1996.  An RO hearing officer 
received testimony on this issue in October 1997.  The 
October 1997 hearing testimony, when reduced to writing, 
could serve as a substantive appeal, but was not timely as to 
the May 1995 rating decision.  Tomlin v. Brown, 5 Vet App 355 
(1993).  However, it could also be construed as a claim based 
upon new and material evidence, with the hearing officer's 
decision in March 1998 as an appealable decision.  Following 
a notice of disagreement in July 1998, the RO issued a 
statement of the case on this issue in July 1998, 
characterizing the issue as entitlement to service connection 
on a de novo basis.  A substantive appeal could be found in a 
VA Form 9 received in December 1998.  As noted above, 
however, the April 1995 rating decision was final, as it was 
not timely appealed.  The Board has thus characterized this 
issue differently than the RO.  


REMAND

The veteran was provided a multipart VA examination in 
February 1995 as a result of his claims for service 
connection for various disabilities.  The resulting report 
contained no reference to skin problems, but the examination 
request did not ask the examiner to discuss any noted 
dermatological problems.  In his September 1995 notice of 
disagreement with this issue, the veteran related that he had 
numerous treatments during service for skin problems.  

Service medical records are consistent with the veteran's 
statement.  His December 1993 retirement examination report 
noted a history of seborrheic dermatitis dating from 1985.  A 
March 1994 entry into service medical records noted good 
control of scalp and trunk dermatitis, and that the veteran's 
last visit was one year previously.  VA treatment records 
dated in 1997 noted complaints of skin lesions.

The veteran has not been provided a VA dermatological 
examination during the course of this claim.  Amended 
38 U.S.C.A. § 5107 provides that the VA shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  The Board finds that an 
examination in this claim may indeed substantiate that the 
veteran currently has a chronic skin disorder that had its 
origins in service.  Public Law No: 106-398 (October 30, 
2000).

Turning to the issue of neck and head pain, the Board notes 
that the veteran was provided a retirement examination in 
December 1993.  The examining physician noted that the 
veteran had cervical spine pain dating from 1985, possibly as 
a result of a motor vehicle accident.  The veteran denied 
treatment.  A February 1994 X-ray of the cervical spine was 
unremarkable.

The veteran sought further treatment for neck problems in 
April 1994.  The military clinician characterized the 
veteran's complaints as vague and fleeting neurological 
complaints over a several year period.  There was no spasm in 
the cervical spine, and the veteran was referred for an MRI, 
which was taken later that month.  The radiologist's 
impression was of an unremarkable MRI study of the cervical 
spine.

As a result of this claim, the veteran was provided a VA 
examination in February 1995.  The veteran denied any 
specific trauma to his cervical spine.  The examiner did not 
note deformity, and range of motion was noted to be 
substantially normal.  X-rays of the cervical spine did not 
show fracture or osseous or discogenic disease.  The examiner 
considered degenerative joint disease as a possible 
diagnosis.

A February 1995 X-ray taken at Nellis Federal Hospital noted 
that the veteran had been in a motor vehicle accident and had 
resulting neck pain.  Other than mild osteopoenia, the X-ray 
was normal.

An April 1995 treatment record also noted the February 1995 
motor vehicle accident.  The veteran informed his private 
physician, Larry J. Tarno, D.O., that physical therapy, used 
for treatment, triggered headaches, which were also related 
to be short-lived.  Dr. Tarno diagnosed the veteran with 
cervical strain, right upper extremity radiculopathy, 
neuromuscular headaches and thoracic strain due to the motor 
vehicle accident.

A July 1996 MRI of the cervical spine did not reveal disc 
bulge or herniation, and the spinal canal and neural 
formation were wildly patent at all levels.  There were some 
degenerative changes noted at the C1-2 articulation, however.

Looking at the above, the Board notes that the veteran has 
well-documented complaints of neck pain that began during 
service and continued during the course of this claim.  By 
July 1996, the veteran had received a diagnosis of an 
underlying malady of the cervical spine.  As noted above, 
amended 38 U.S.C.A. § 5107 provides that the VA shall provide 
a medical examination when such examination may substantiate 
entitlement to the benefits sought.  The Board finds that an 
examination in this claim may coalesce the veteran's ongoing 
complaints that originated in service with this diagnosis. 

In addition, the Board received additional medical evidence 
from the veteran as to his claims for service connection on 
November 20, 2000, within 90 days of the veteran receiving 
notice of certification of appeal of his claims.  The RO has 
not had an opportunity to review this evidence, nor the 
veteran waive initial RO consideration.  38 C.F.R. §§ 19.31, 
19.37, 20.1304(c)(2000).

Finally, as to the veteran's service connected sinusitis, the 
last RO consideration of this issue was a March 1998 
supplemental statement of the case containing a hearing 
officer's decision denying an initial evaluation in excess of 
10 percent for sinusitis.  Thereafter, the veteran sought VA 
treatment for sinus complaints, in March and September 1998.  
(It also appears that the RO obtained February 1998 VA 
treatment records after the March 1998 supplemental statement 
of the case).  The Board notes, however, that the RO did not 
consider these additional records, nor issue a supplemental 
statement of the case to the veteran and his representative 
addressing the additional evidence.  38 C.F.R. §§ 19.31, 
19.37.  Additionally, the Board notes that from the record 
available, it does not appear that the veteran waived RO 
consideration of the additional evidence.  38 C.F.R. 
§ 20.1304(c).

In light of the above, these claims are REMANDED for the 
following:

1.  The veteran should be afforded a 
comprehensive dermatological examination 
for the purpose of determining the 
etiology, manifestations, severity and 
location of any and all skin disorder(s), 
including lesions and scars, that may be 
present.  Any and all tests deemed 
necessary by the examiner should be 
conducted.  The examiner is also 
requested to offer an opinion as to 
whether any currently diagnosed skin 
disorder, if present, is related to the 
veteran's in-service complaints.  The 
rationale for each opinion expressed 
should be set forth.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2000), the claims file must 
be made available for review.

2.  The veteran should be afforded a 
comprehensive orthopedic examination for 
the purpose of determining the etiology, 
manifestations, and severity of any 
current chronic cervical spine disorder.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be conducted.  The 
examiner is also requested to offer an 
opinion as to whether any currently 
diagnosed cervical spine disorder, if 
present, is related to the veteran's in-
service and immediate post-service 
complaints, or whether a current disorder 
is best explained by a post-service motor 
vehicle accident.  The complete rationale 
for each opinion expressed should be set 
forth.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, the claims 
file must be made available to the 
examiner for review.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 
17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued should also 
be considered.  

4.  When the development requested has 
been completed, the case should again be 
reviewed and adjudicated by the RO on the 
basis of the additional evidence and 
applicable law.  The RO is requested to 
adjudicate the veteran's claim for 
service connection for a disorder 
manifested by chronic neck and head pain 
on the basis of new and material 
evidence.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
should include the additional evidence 
obtained since the March 1998 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative should be afforded the 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and to provide due process, and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



